Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 8, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  129816(172)                                                                                                Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  TAXPAYERS OF MICHIGAN AGAINST
  CASINOS and LAURA BAIRD, State
  Representative in her official capacity,
               Plaintiffs-Appellants,
                                                                   SC: 129816
  v                                                                CoA: 225017
                                                                   Ingham CC: 99-090195-CZ
  THE STATE OF MICHIGAN,
             Defendant-Appellee,
  and
  GAMING ENTERTAINMENT, LLC and
  LITTLE TRAVERSE BAY BANDS OF
  ODAWA INDIANS,
             Intervening Defendants-Appellees,
  and
  NORTH AMERICAN SPORTS
  MANAGEMENT CO.,
             Intervening Defendant.
  ______________________________________


               On order of the Chief Justice, the motion by Senators Ken Sikkema and
  Shirley Johnson for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 8, 2006                        _________________________________________
                                                                              Clerk